 Case 2:19-cr-20037-TLB Document 64               Filed 07/29/21 Page 1 of 9 PageID #: 294




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                     PLAINTIFF

VS.                              CASE NO. 2:19-CR-20037-001

ANTHONY BOEN                                                                 DEFENDANT


                     DEFENDANT’S SUPPLEMENTAL RESPONSE TO
                        GOVERNMENT’S MOTION IN LIMINE



       COMES NOW the Defendant, Anthony Boen, by and through his attorney, Wood Law

Firm, and for Defendant’s Supplemental Response to Government’s Motion in Limine states:

                            FACTUAL AND PROCEDURAL SUMMARY

       On November 20, 2019, a federal grand jury returned an indictment charging the defendant,

Anthony Boen, with three counts of violating 18 U.S.C. § 242 (Deprivation of Rights) while

serving as sheriff of Franklin County, Arkansas. (Indictment, Doc. 1). The charges stem from three

separate incidents in 2017 and 2018 in which the defendant allegedly assaulted pretrial detainees.

The Defendant has plead not guilty to all charges.

       The Government and the Defendant submitted Motions in Limine and Responses to

Motions in Limine. In their Motion in Limine, the Government filed a Motion To Exclude

Evidence of the Victims’ Bad Conduct or Character. This Motion was based on their claim that

Rule 404(a) does not allow this, though they did concede that 404(a)(2) allows evidence of a

pertinent character trait if it is relevant to issues before the jury. (United States’ Omnibus Motion

in Limine, page 15). Furthermore, the Government has argued that generally, under Rule 403, such

character evidence should be excluded because “its probative value is substantially outweighed by



                                                 1
 Case 2:19-cr-20037-TLB Document 64                Filed 07/29/21 Page 2 of 9 PageID #: 295




the “danger of unfair prejudice, confusion of the issues, or misleading the jury.” Fed. R. Evid. 403.

(United States’ Omnibus Motion in Limine, page 16).

        On July 23, 2021, a Pre-Trial Hearing was conducted, during which the Court heard the

parties’ competing Motions in Limine. Upon completion of the Pre-Trial Hearing, there were still

outstanding issues relating to prior crimes, wrongs, bad acts and character evidence which the

Court requested additional briefing on. This Supplemental Response to Motion in Limine is being

filed to comply with the Court request.

        Specifically, there were two issues which were presented to the Court: 1.) can prior bad

acts come in under Fed. Rule Evid. 404(a)(2) if they show a “pertinent trait of character” i.e.

reputation for aggression, resisting arrest, and escape; and 2.) can prior crimes, wrongs or bad acts

come in under 404(b) to prove motive, opportunity, intent, preparation, plan, knowledge, identity,

absence of mistake or lack of accident, and 3.) is the evidence unfairly prejudicial under 403?

                                           STATEMENT OF LAW

   I.      404(a) Pertinent Trait of Character (i.e. reputation for aggression, resisting
           arrest, and escape)


        Evidence of a person's character or a trait of character is not admissible for the purpose of

proving action in conformity therewith on a particular occasion, except in criminal cases when it

is evidence of a pertinent trait of character of the alleged victim of the crime offered by an accused.

Fed.R.Evid. 404(a)(1) & (2)(B). Under Rule 404(a)(2)(B), evidence of a victim’s character trait is

admissible only if it is relevant to the issues before the jury. See United States v. Drapeau, 644

F.3d 646, 654 (8th Cir. 2011). “When a defendant raises a self-defense claim, reputation evidence

of the victim's violent character is relevant to show the victim as the proposed aggressor." See

United States v. Taken Alive, 262 F.3d 711, 714 (8th Cir. 2001).



                                                  2
 Case 2:19-cr-20037-TLB Document 64                 Filed 07/29/21 Page 3 of 9 PageID #: 296




   II.       404(b)(2)- Prior Convictions, Wrongs, or Other Bad Acts of the Alleged Victims

   Rule 404(b) is a "rule of inclusion," United States v. Riepe, 858 F.3d 552, 560 (8th Cir. 2017),

that permits evidence of prior crimes, wrongs or other acts to show a victim’s "motive, opportunity,

intent, preparation, plan, knowledge, identity, absence of mistake, or lack of accident." Fed. R.

Evid. 404(b)(2).

          Evidence of prior crimes, wrongs or bad acts of the victims are admissible under Rule

404(b)(2) to establish the defendant's state of mind and the reasonableness of the defendant's use

of force. United States v. Drapeau, 644 F.3d 646, 654 (8th Cir. 2011), (citing U.S. v. Bordeaux,

570 F.3d 1041, 1049 (8th Cir. 2009).

   III.      The Objective Reasonableness Standard Applies to Use of Force

   All claims that law enforcement officers have used excessive force, whether deadly or not, in

the course of an arrest, investigatory stop, or other seizure are analyzed under the Fourth

Amendment's objective reasonableness standard. Nance v. Sammis, 586 F.3d 604, 609–10 (8th

Cir. 2009) (citing Graham v. Connor, 490 U.S. 386, 388 (1989)). “We analyze the excessive force

claims of pretrial detainees under an objective reasonableness standard. Whether the application

of force is unreasonable turns on the facts and circumstances of each particular case. We must

assess the actions of each officer from the perspective of a reasonable officer on the scene,

including what the officer knew at the time, not with the 20/20 vision of hindsight.” Ryan v.

Armstrong, 850 F. 3d 419, 427 (8th Cir. 2017) (quoting Kingsley, 135 S. Ct. at 2473) (quoting

Graham v. Connor, 490 U.S. 386, 396, 109 S. Ct. 1865 (1989). This is the same Constitutional

standard in criminal and civil cases.

          "The reasonableness of a particular use of force depends on the circumstances of each case,

including ‘the severity of the crime at issue, whether the suspect poses an immediate threat to the

safety of the officer or others, and whether he is actively resisting arrest or attempting to evade
                                                   3
 Case 2:19-cr-20037-TLB Document 64                 Filed 07/29/21 Page 4 of 9 PageID #: 297




arrest by flight.’" U.S. v. Drapeau, 644 F.3d 646, 654 (8th Cir. 2011) citing Shannon v. Koehler,

616 F.3d 855, 862 (8th Cir. 2010), (quoting Wertish v. Krueger, 433 F.3d 1062, 1066 (8th Cir.

2006)).

   IV.         The Probative Value under 404(a)(2)(B) & 404(b)(2)
   Unfair prejudice under the Rule “means an undue tendency to suggest decision on an improper

basis, commonly, though not necessarily, an emotional one.” See United States v. Dennis, 625

F.2d 782, 796 (8th Cir. 1980). However, “[e]vidence is not unfairly prejudicial merely because it

hurts a party's case. See Cummings v. Malone, 995 F.2d 817, 824 (8th Cir. 1993)” U.S. v. Emeron

Taken Alive, 262 F.3d 711, 714 (8th Cir. 2001).

                                                ARGUMENT

          V.      Admissibility of 404(a)(2)(B) & 404(b)(2) Specific Prior Crimes, Wrongs and

Bad Acts Evidence for Alleged Victim J.P.

          The Defendant seeks to introduce evidence of prior crimes, wrongs and bad acts of alleged

victim J.P. to establish the Defendant’s state of mind and reasonableness of the Defendant’s use

of force pursuant to Drapeau. The Defendant has raised the defense of justification under Arkansas

law and this includes self-defense. Defendant has also included a proposed jury instruction for this

defense.

          The Defendant will introduce six 404(b)(2) instances:

                  i.     On September 11, 2017, J.P. was booked into the Franklin County detention

                         center. Upon arrival at the County Jail, J.P. was being argumentative and

                         difficult. He then claimed to have a medical issue and while having his

                         blood pressure checked, he fled, knocking down an employee of the

                         Franklin County jail, Alicia Black, and stealing her cell phone. J.P. escaped

                         from the detention center and was located in town. He had to be chased

                         down by deputies and tackled, during which he resisted arrest.
                                                 4
 Case 2:19-cr-20037-TLB Document 64               Filed 07/29/21 Page 5 of 9 PageID #: 298




               ii.     On that same day, he was transferred to Crawford County jail for added

                       security. He was placed in belly chains, handcuffs and leg shackles. During

                       his transport to Crawford County by M.B., M.B. heard “rattling and banging

                       coming from the back of the seat.” When the deputies checked, they

                       discovered that J.P. had escaped from his belly chain and was attempting to

                       free himself from his leg shackles. This was documented in an incident

                       report completed by M.B., one of the government witnesses and a former

                       Sheriff’s Deputy with Franklin County.

               iii.    On September 14, 2017, J.P. was returned to Franklin County. During this

                       return trip, during which the alleged assault occurred, Phillips was engaged

                       in the exact same behavior, only this time it was at night and more difficult

                       to see. Again, M.B. filled out an incident report, the admissibility of which

                       has been stipulated to at this time. The incident report states that “Mr.

                       Phillips began rustling around in the backseat. I heard a bang…he started

                       hitting and kicking the partition of my patrol unit causing damage to the

                       glass. Sheriff then stated that he was out of his cuffs.”

               iv.     On September 12, 2018, J.P. was convicted of Escape in the Third Degree,

                       a class C Felony for which he received 120 months suspended sentence.

               v.      On September 12, 2018, J.P. was charged for resisting arrest: nolle prossed.

   VI.     404(a)(2)(B), Reputation Evidence is Admissible

   These prior bad acts under 404(a)(2)(B) should come into evidence as they show J.P.’s

pertinent character trait proven by his reputation for aggression, resisting arrest and escape. It

demonstrates that he will try to escape at all costs and will fight and act violently, if need be, to

secure his escape.

                                                 5
 Case 2:19-cr-20037-TLB Document 64              Filed 07/29/21 Page 6 of 9 PageID #: 299




   VII.   404(b)(2)- Prior Crimes, Wrongs and Bad Acts of J.P. Prove Motive, Intent, Plan,
          Knowledge
       The above specific crimes and bad acts are admissible for the following purposes:

                     i.      Motive-Each of the above prior crimes and bad acts prove J.P. had

                             a motive to escape custody and this motive was the moving course,

                             the impulse, the desire that induced the criminal action.

                     ii.     Opportunity- Each of the above crimes and bad acts prove that J.P.

                             looked for favorable or advantageous circumstances to escape.

                             Those included times when he was transported, because he knows

                             how to escape from cuffs and leg shackles.

                     iii.    Intent- Each of the above crimes and bad acts prove J.P.’s state of

                             mind in which he sought to accomplish a given result through a

                             course of action. Specially, he slips his cuffs, resists arrest and flees

                             to accomplish his given result: to escape.

                     iv.     Plan- Each of the above crimes and bad acts prove that J.P. show

                             that he had a method worked out in advance for achieving some

                             objective. Specifically, J.P. had a plan to escape any opportunity

                             that was presented.

                     v.      Knowledge- Each of the above crimes and bad acts prove that J.P.

                             has the knowledge to escape from restraints, knows when to escape

                             and knows how to escape from custody.

   VIII. Sheriff Boen had Knowledge of Some of the Prior Crimes, Wrongs, and Other
         Bad Acts of J.P.
       Sheriff Boen specifically knew about J.P.’s escape from the Franklin County Detention

Center. Sheriff Boen is the one who arranged for his transport and detention at the Crawford

County Detention Center because J.P. was an escape risk and had intimate knowledge of the
                                                6
 Case 2:19-cr-20037-TLB Document 64                Filed 07/29/21 Page 7 of 9 PageID #: 300




Detention Center and Detention Center procedures from being a former Ozark police officer.

Furthermore, he had knowledge that J.P. had escaped from the belly chain and was attempting to

remove his leg shackles during the transport by M.B. to Crawford County Detention Center.

Sheriff Boen also had knowledge of his reputation for aggression, resisting arrent and escape.

         The fact that Sheriff Boen was aware of this is directly related to relevant issues that are

before the jury; specifically, whether Sheriff Boen’s use of force was justified in light of all

knowledge and facts which the Sheriff had at the time of the alleged assault.

   IX.      The Jury is Entitled to Know What the Sheriff Knew at the Time of the Incident
         The proper standard by which a jury is to assess the use of force is the “objective

reasonableness” standard. This standard requires the jury to “assess the actions of each officer

from the perspective of a reasonable officer on the scene, including what the officer knew at the

time.”    At the time of the alleged assault of J.P., Sheriff Boen reasonably believed J.P. was

attempting to slip his cuffs as a result of his knowledge of J.P’s prior escape attempts and exact

same conduct of leaning forward in the seat so the Sheriff could not see his cuffs and the rattling

his chains. This was the same conduct that J.P. engaged in the day before when he managed to slip

out of his belly chain when he attempted to escape on September 11, 2017 from M.B. while being

transported to Crawford County.

         The Sheriff was also aware that J.P. escaped from the Franklin County Detention Center

earlier in the day on September 11, 2017 and had to be chased down and tackled and physically

restrained and detained-J.P. resisted arrest. The Sheriff also knew that J.P. was a violent, highly

unpredictable and erratic meth addict who may be in withdrawals after three days in detention.

         The jury must be allowed to know about the prior acts of J.P., as this is knowledge that

Sheriff Boen had at the time of the alleged assault. The jury must consider this evidence to properly

make a determination under the “objective reasonableness” standard. Additionally, the jury is


                                                  7
 Case 2:19-cr-20037-TLB Document 64                Filed 07/29/21 Page 8 of 9 PageID #: 301




allowed evidence of J.P.’s bad acts after this incident with Sheriff Boen, under Rule 404(b)(2) for

the reasons stated above also.

X.        This Evidence is Not Unfairly Prejudicial to the Government

          The Government has made the argument that despite the bases for admission of these facts,

that the Court should exclude them as being unfairly prejudicial. To exclude this information

would impermissibly deprive the Defendant from being able to present his defense and would not

allow the jury to consider all knowledge that Sheriff Boen knew at the time of the alleged incidents,

which is a key factor in the defense and the jury’s assessment of objectively reasonable force.

          The Government was aware of the criminal records and prior bad acts of these alleged

victims and knew that this evidence was pertinent to an element of the offense (i.e. objectively

reasonable force). The Government knew that these prior bad acts of J.P. would have to be

assessed by the jury to determine the reasonableness of the Sheriff’s determination that J.P. was

slipping his cuffs, whether J.P. was the aggressor when the Sheriff opened the door to check his

cuffs, whether J.P. was actively resisting the Sheriff’s efforts, whether J.P. was attempting to

escape and whether the force used was objectively reasonable-the jury must assess all of this

information to determine objective reasonableness. The Government has to take their victims,

good and bad.       As stated in the Cummings case, just because this information hurts the

Government’s case does not make it unfairly prejudicial and therefore, their request should be

denied.

          THEREFORE, the Defendant respectfully requests that the Court deny the Government’s

Motion in Limine as to the above issues; and all other proper relief.




                                                  8
 Case 2:19-cr-20037-TLB Document 64                 Filed 07/29/21 Page 9 of 9 PageID #: 302




                                                       RESPECTFULLY SUBMITTED




                                                       Russell A. Wood
                                                       Bar Number: AR#2001137; TN#23102
                                                       Attorney for: Anthony Boen
                                                       Law Firm Name: WOOD LAW FIRM, P.A
                                                       Law Firm Address: 501 East 4th St., Ste. #4
                                                       City: Russellville, AR 72801
                                                       Phone Number: (479) 967-9663
                                                       E-mail: woodlaw@suddenlinkmail.com


                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 25th day of July, 2021, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which shall send
notification of such filing to the following:

       Brandon Carter
       Brandon.T.Carter@usdoj.gov

       Michael Songer
       Michael.songer@usdoj.gov

       I hereby certify that on this 25th day of July, 2021, I presented the foregoing to the
Clerk of the Court for filing using the CM/ECF system, and I mailed the documents by
United States Postal Service to the following non CM/ECF participants:

       None



                                                       Russell A. Wood
                                                       Bar Number: AR#2001137; TN#23102
                                                       Attorney for: Anthony Boen
                                                       Law Firm Name: WOOD LAW FIRM, P.A
                                                       Law Firm Address: 501 East 4th St., Ste. #4
                                                       City: Russellville, AR 72801
                                                       Phone Number: (479) 967-9663
                                                       E-mail: woodlaw@suddenlinkmail.com




                                                   9
